HAMITER, Justice.
Bobbie Lee Robicheaux obtained the instant appeal from a judgment dismissing his suit for a divorce instituted against his wife, Sydney Lee Justiiian Robicheaux. Thereafter, he filed a motion here in which he prayed that we transfer the appeal to the Court of Appeal, First Circuit, for the reason that this court is without appellate jurisdiction of it.
The motion is meritorious. Article VII, Section 10 of the Constitution, as amended in 1958, limits the appellate jurisdiction of this court to five classes of cases which are described therein; and the present matter does not fall within any of those classifications. Therefore, pursuant to the provisions of LRS 13:4441, we shall transfer the appeal to the proper appellate court.
For the reasons assigned it is ordered that this cause be transferred to the Court of Appeal, First Circuit, the record to be filed in such court by appellant within thirty days from the date on which this decree shall become final; otherwise the appeal shall stand dismissed. Appellant shall pay the costs of the appeal to this court, and all other costs shall await the final disposition of the case.